Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of the crime of book-making (Penal Law, § 986), and from the sentence thereon. Judgment reversed on the law and information dismissed on the ground that the evidence is insufficient to establish defendant’s guilt beyond a reasonable doubt. The findings of fact are affirmed. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Schmidt and Beldoek, JJ., concur. Adel and MacCrate, JJ., dissent and vote to affirm.